This action was brought on the relation of Clarence Denning, Solicitor of Manchester for the purpose of compelling J. A. Shriver and D. F. Williams, as the Board of Public Affairs of said city, to sell- certain real estate and personal property. The facts leading up to the action are as follows:
Electric current was at one time furnished in Manchester as a Municipal function. The city council gave a franchise to a power company to operate and furnish current for this and other purposes, so that the power plant used formerly for this commodity was not needed. Accordingly, the city council passed an ordinance authorizing the sale of the power plant and the land.
This was left in the hand of the Board of Public Affairs, which proceeded "to advertise the power plant and the contents thereof, proclaiming that sealed bids for the property would be accepted. There were certain conditions and restrictions inserted in these, advertisements which Denning contends have no business there. That is the Board in advertising declared that the prospective purchaser. must make certain repairs; certain .restriction's, as to how the plant.jf bought, shall be operat-: ed; and the requirement of an. indemnity.bond, etc.
Denning in bringing the action contends that' the legal notices as published by the Board of Public Affairs are not in accordance with the law or the ordinance passed by the council;, in that the notices impose duties and obligations upon the purchaser not provided in the ordinance and these imposed duties and obligations prevent the sale of the real and personal-property. It is also contended that because of impossibility to sell, great hardship and expense are imposed upon taxpayers and citizens of Manchester. Wherefore- Denning prays that a Writ of Mandamus issue, demanding the Board of Public Affairs to advertise for sealed bids in accordance with the law and the ordinance providing for said sale.